NONPRECEDENTIAL DISPOSITION
                       To be cited only in accordance with
                               Fed. R. App. P. 32.1



           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                             Submitted July 18, 2007*
                              Decided July 19, 2007

                                      Before

                   Hon. FRANK H. EASTERBROOK, Chief Judge

                   Hon. KENNETH F. RIPPLE, Circuit Judge

                   Hon. ILANA DIAMOND ROVNER, Circuit Judge

No. 06-4054

THOMAS L. BATES                              Appeal from the United States District
    Plaintiff-Appellant,                     Court for the Southern District of
                                             Indiana, Terre Haute Division
      v.
                                             No. 2:06-CV-228-RLY-WGH
UNITED STATES OF AMERICA,
    Defendant-Appellee.                      Richard L. Young,
                                             Judge.

                                    ORDER

      Thomas Bates, a federal prisoner, filed a lengthy complaint claiming that
government officials infringed his constitutional rights and violated the Racketeer
Influenced and Corrupt Organizations Act, 18 U.S.C. §§ 1961-66, and the Religious
Land Use and Institutionalized Persons Act, 42 U.S.C. §§ 2000cc to 2000cc-5. The



      *
        The government notified this court that it was not served with process in the
district court and would not be filing a brief or otherwise participating in this
appeal. After an examination of the appellant’s brief and the record, we have
concluded that oral argument is unnecessary. Thus the appeal is submitted on the
appellant’s brief and the record. See Fed. R. App. P. 34(a)(2).
No. 06-4054                                                                     Page 2

district court denied his request to proceed in forma pauperis on the ground that he
has accumulated three strikes, see 28 U.S.C. § 1915(g), and ultimately dismissed
the suit when Bates failed to pay the filing fee. Bates appeals from that dismissal.

      Because the district court specified the cases that it considered strikes, Bates
now has the burden of showing that one or another of those cases was wrongly
counted. See Evans v. Ill. Dep’t of Corrs., 150 F.3d 810, 811-12 (7th Cir. 1998). Yet
he makes no argument in his 27-page appellate brief that any of the three cases
cited by the district court should not have counted as a strike. He does not even
mention the district court’s conclusion that he has three strikes. Instead he argues
the merits of his present lawsuit. Furthermore, our review of Bates’s litigation
history satisfies us that Bates has in fact struck out.

     For these reasons, the district court’s decision is AFFIRMED.